Van Dusen, J.,
concurring. — I cannot agree that the omission of the conventional direction to pay debts is significant one way or the other with *497respect to blending. Blending takes place as the result of a reduction of the appointed estate to possession for purposes as to which the will of the testator is controlling; that is to say, legacies, pecuniary and residuary. Liability for debts, expenses and taxes follows as a result thereof, and the omission of the testator to indicate a wish that they be paid is immaterial. The majority opinion says that the failure to provide for the payment of debts “is material, because she has thereby withheld from the fund one of the incidents of ownership, she has not made it her own for all purposes.” But in Forney’s Estate, 280 Pa. 282, testator made no mention of the payment of taxes, and yet the fund was held liable for taxes in spite of the withholding of this incident of ownership; and in no case of which I am aware does the court hold this omission to be controlling.
As to the other considerations which influence the majority opinion, I am inclined to agree, and I, therefore, concur in the judgment.